[g201611182156562571554.jpg]

Exhibit 10.1

FIRST AMENDMENT TO

SERVICE AGREEMENT

 

This FIRST AMENDMENT TO SERVICE AGREEMENT (the “First Amendment”) is made and
entered into this 17 day of November, 2016, by and among Global Water
Management, LLC (“FATHOM”) and GLOBAL WATER, LLC, a Delaware limited liability
company (“GW, LLC”); CP WATER COMPANY, LLC, an Arizona limited liability
company; GLOBAL WATER – SANTA CRUZ WATER COMPANY, LLC, an Arizona limited
liability company; GLOBAL WATER – PALO VERDE UTILITIES COMPANY, LLC, an Arizona
limited liability company; WATER UTILITY OF NORTHERN SCOTTSDALE, LLC, an Arizona
limited liability company; WATER UTILITY OF GREATER TONOPAH, LLC, an Arizona
limited liability company; VALENCIA WATER COMPANY, LLC, an Arizona limited
liability company; and WILLOW VALLEY WATER CO., LLC, an Arizona limited
liability company (collectively the “Customer”), collectively the “parties.”

 

WITNESSETH:

 

WHEREAS, FATHOM and the Customer entered into that certain SERVICE AGREEMENT,
dated June 5, 2013 (the “Agreement”);

 

WHEREAS, FATHOM and Customer wish to amend certain provisions of the Agreement.

  

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed as follows:

 

Section 1.The first clause of Section 2.2 of the Agreement is hereby amended to
read as follows: “The Access granted by this Agreement is for the period
beginning on the Effective Date and ending on December 31, 2026 (the “Initial
Period”) . . .”

Section 2.Exhibit A of the Agreement is hereby deleted and replaced with Exhibit
A attached hereto.

Section 3.Exhibit B of the Agreement is hereby deleted and replaced with Exhibit
B attached hereto.

Section 4.Exhibit C of the Agreement is hereby deleted and replaced with Exhibit
C attached hereto.

Section 5.Exhibit D of the Agreement is hereby deleted and replaced with Exhibit
D attached hereto.

 

--------------------------------------------------------------------------------

[g201611182156562571554.jpg]

Section 6.Exhibit E of the Agreement is hereby deleted and replaced with Exhibit
E attached hereto.

Section 7.A new Exhibit F is hereby added to the Agreement in the form of
Exhibit F attached hereto.

Section 8.FATHOM agrees that Customer has satisfied all of its obligations
pursuant to Section 15.3 of the Agreement with respect to all sales of private
regulated utilities prior to the date hereof.

Section 9.The parties agree that Section 15.3 shall not apply to sales of
private regulated utilities occurring after June 5, 2023 and no increase in fees
negotiated pursuant to Section 15.3 shall take into account time periods after
June 5, 2023.

Section 10.FATHOM agrees to perform all of the obligations of GWRI contained in
the TSA and the Contract for the Collection of Accounts between the Valencia
Water Company and the Town of Buckeye dated January 17, 1989.

Section 11.In the event that on or prior to December 31, 2020, any private
regulated utility company with customers becomes a new direct or indirect
subsidiary of GW, LLC and thereby a party to this Agreement, FATHOM agrees that
it will not charge any implementation or other similar fee in connection with
the addition of the new customers other than the then applicable monthly fee.  

Section 12.FATHOM acknowledges that this First Amendment will be filed as an
exhibit to GWRI’s reports with the Securities and Exchange Commission.  In
addition, notwithstanding any other provision of the Agreement or any other
agreement by or between the parties, GWRI and the Customer may disclose this
First Amendment, the Agreement and any future amendments to the Agreement to the
extent such disclosure is required by applicable law.

Section 13.Except as otherwise amended by this First Amendment, all other terms
and conditions of the Agreement shall remain in full force and effect. Any
reference in the Agreement or this First Amendment to the Agreement shall mean
the Agreement, as amended by this First Amendment.

 

 

 

 

[SIGNATURE PAGES TO FOLLOW]

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

[g201611182156562571554.jpg]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first set forth above.

Global Water, LLC

a Delaware limited liability company

By: /s/ Ron Fleming

 

Name: Ron Fleming

 

Its: Manager

 

Date: November 15, 2016

 

Global Water Management, LLC

a Delaware limited liability company

 

By: /s/ Normund Vitols

 

Name: Normund Vitols

 

Its: Chief Financial Officer

 

Date: November 17, 2016

CP Water Company, LLC

an Arizona limited liability company

 

By:   /s/ Ron Fleming                            

 

Name: Ron Fleming

 

Its: Member

 

Date: November 15, 2016

 

Global Water – Santa Cruz Water Company, LLC

an Arizona limited liability company

 

By:    /s/ Ron Fleming        

 

Name: Ron Fleming

 

Its: Member

 

Date: November 15, 2016

 

Global Water – Palo Verde Utilities Company, LLC

an Arizona limited liability company

 

By: /s/ Ron Fleming

 

Name: Ron Fleming

 

Its: Member

 

Date: November 15, 2016

 

Water Utility of Northern Scottsdale, LLC

an Arizona limited liability company

 

By: /s/ Ron Fleming

 

Name: Ron Fleming

 

Its: Member

 

Date: November 15, 2016

3

 

--------------------------------------------------------------------------------

[g201611182156562571554.jpg]

Water Utility of Greater Tonopah, LLC

an Arizona limited liability company

 

By: /s/ Ron Fleming

 

Name: Ron Fleming

 

Its: Member

 

Date: November 15, 2016

 

Valencia Water Company, LLC

an Arizona limited liability company

 

By: /s/ Ron Fleming

 

Name: Ron Fleming

 

Its: Member

 

Date: November 15, 2016

Willow Valley Water Co., LLC

an Arizona limited liability company

 

By: /s/ Ron Fleming

 

Name: Ron Fleming

 

Its: Member

 

Date: November 15, 2016

 

 




 

4

 

--------------------------------------------------------------------------------

Exhibit A

Schedule of Selected Services and Fees

 

This schedule defines the fees to be paid by Customer to FATHOM under this
Agreement.

 

1.Capital Improvement Project Fee.

The Capital Improvement Project Fee is a one-time fee based on providing the
required equipment and non-recurring deliverables described in Exhibit A. The
total Capital Improvement Project Fee shall be $10,867,100 and will be paid as
detailed below, dependent upon the fee type.  Taxes are not included in the
Capital Improvement Project Fee; any applicable taxes will be paid by the
Customer.

 

Fee Type

Fee Basis

FATHOM Services

Milestone Based – Fees are billable based on completed milestones of the
contract as follows:

Contract Signing – (upfront payment) $2,100,000

Delivery of Propagation Study- $250,000

Delivery of Project Work Plan- $250,000

Percentage Complete – The remainder of the FATHOM Services Fees are billable on
a percent complete basis for Equipment Installations, as described below.

Third Party Expenditures

(Fees charged for equipment and services received from third party vendors as
part of implementation.)

As Incurred – Fees are billable upon issuance of purchase orders from FATHOM to
Third Party suppliers for goods and services

Title to the equipment transfers to Customer upon delivery.

Equipment Installation

Percentage Complete – Fees calculated by dividing the installed water meters for
the period by the total number of water meters to be installed, invoiced
monthly.

A $1,400,000 retention will be withheld from the FATHOM Equipment Installation
Services Fees until completion and acceptance of the AMI Capital Project, which
shall occur at the completion of the 30-day performance testing.  No retention
is withheld from Milestone Based fees.  The retention shall be paid net 45 from
date of invoice.]

 

The Contract Signing payment of $2,100,000 is due immediately upon receipt of
invoice.  All other payments are due within thirty (30) days from the invoice
date.    

 

 

--------------------------------------------------------------------------------

Exhibit A

Schedule of Selected Services and Fees

 

2.Recurring Services Fees.

The Recurring Services Fees will be billed monthly based on the number of
Managed Accounts as follows, beginning on January 1. 2017.  Customer shall pay a
recurring fee of $7.79 per managed account for November and December of 2016.

“Managed Account” means an account that either (i) is actively being billed by
FATHOM under this Agreement or (ii) has been previously billed by FATHOM under
this Agreement and either has a move out date or has been provided a final
invoice within the previous 12 months.

 

Fee Type

Monthly Fee

Adjustments

Software as a Service:

FATHOM Prime

FATHOM U2You

AMS

CIS

Managed Services – Revenue Management and Customer Care

GIS

$6.24 per Managed Account per month

 

Inflation Adjuster: The monthly fee of $6.24 per Managed Account per month shall
be subject to an increase each year that is equivalent to the CPI factor for the
region. No annual CPI increase shall be greater than 5%, unless FATHOM validates
the uncontrollable direct or indirect costs have increased greater than 5%. Once
validated, such costs can be adjusted to reflect the true cost.

 

 

Recurring Services Fees payments are due within fifteen (15) days from invoice
date.  

All Recurring Services Fees shall be adjusted annually on January 1st based on
the 12-Month change in the Consumer Price Index – United States City Average –
for All Urban Consumers and all Items published by the United States Department
of Labor, Bureau of Labor Statistics (the “Index”) per the Index for the month
of July immediately prior to the annual adjustment date for the then-current
adjustment period.  Written notification of the adjustment will be provided to
the Client by October 1st immediately prior to the annual adjustment date for
the then-current adjustment period.  The adjustment will be negotiated each year
based on the documentation provided by FATHOM. No annual Index increase shall be
greater than 5%, unless FATHOM validates the uncontrollable direct or indirect
costs have increased greater than 5%. Once validated, such Recurring Service
Fees can be adjusted to reflect the true cost.

 

 

--------------------------------------------------------------------------------

Exhibit A

Schedule of Selected Services and Fees

 

The first adjustment will occur on January 1, 2018.

If the Index is discontinued or revised during the Term, such other government
index or computation with which it is replaced shall be utilized, and modified
as necessary, to obtain substantially the same result as would have been
obtained if the Index had not been discontinued or revised. Annual adjustments
will be calculated based on the prior year’s Recurring Services Fees, plus the
inflation adjuster as described above. At no point will any change result in a
reduction of fees.

 

 

 

 

--------------------------------------------------------------------------------

Exhibit B

Support Services

 

1. COVERAGE

 

FATHOM shall provide Support Services for the use of the Access, including all
modifications created by FATHOM whether or not they are exclusive to Customer,
until any such Support Services are terminated or discontinued by FATHOM. The
Support Services to be provided by FATHOM shall not include (a) support of
software operation on equipment not identified by FATHOM as a supported device,
(b) support of software not supplied by FATHOM, (c) support of software not
properly used or used in an operating environment not supported by FATHOM, or
(d) support of business processes not identified during the implementation of
the project.  FATHOM will provide periodically updated lists of supported
devices and operating environments.  Customer shall designate those employees of
Customer who shall be authorized to contact FATHOM for provision of Support
Services, and shall maintain and provide FATHOM with an updated listing of
employees, including their telephone, fax and e-mail addresses. Only those
employees so designated by Customer shall contact FATHOM for the provision of
Support Services. In addition, FATHOM shall designate those employees of FATHOM
who Customer may contact for provision of Support Services, and shall maintain
and provide Customer with an updated listing of employees, including their
telephone, fax, and e-mail addresses.

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C

Contacts

 

CUSTOMER PROJECT MANAGER

Jon Corwin

General Manager

21410 N. 19th Avenue, Suite 220

Phoenix, AZ 85027

Phone: 480-360-7775

Fax [Insert Fax]

Email jon.corwin@gwresources.com

 

CUSTOMER IT PROJECT MANAGER

Cosme Borunda

21410 N. 19th Avenue, Suite 220

Phoenix, AZ 85027

Phone:480-360-7775

Fax:[Insert Fax]

Email:cosme.borunda@gwresources.com

 

FATHOM PROJECT MANAGER

John Vlaicevic

FATHOM

21410 N. 19th Avenue, Suite 201

Phoenix, AZ 85027

Phone:602-710-0502

Fax:[Insert Fax]

Email:john.vlaicevic@gwfathom.com

 

FATHOM IT PROJECT MANAGER

Thomas Martin

FATHOM

21410 N. 19th Avenue, Suite 201

Phoenix, AZ 85027

Phone:816-804-6260

Fax:[Insert Fax]

Email:thomas.martin@gwfathom.com

 



25003541

 

 

 

 



 

 

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

Scope of Services -

FATHOM services will be provided in accordance with our then current FATHOM
Operations Scope of Service (SOS) document―summarized below as key deliverables
and responsibilities. Customer shall never have a lower level of service with
less deliverables and/or responsibilities than what is specified herein, unless
Customer gives its express written authorization, which shall not be
unreasonably withheld.   Additionally, any changes to the SOS document must not
prevent Customer from meeting its legal obligations as set forth in federal,
state or local laws, rules or ordinances or as set forth in a regulatory order
applicable to Customer. In the event of any conflict between this document and
the SOS document, the SOS will control, unless it is a specific contractual
term.  The SOS may be updated during the life of the contract to incorporate
additional industry best practices as they become available.  If requested by
Customer, any modifications and/or additional services requested may be subject
to additional fees.  Some line items below refer to specific sections of the
SOS.  The SOS will be made available upon request, and Customer will be notified
of all material modifications in advance of their implementation to the extent
reasonably possible.

 

 

Advanced Metering Infrastructure

 

FATHOM will supply and install an Advanced Metering Infrastructure solution for
the Customer, prior to April 30, 2017. The following outlines the key
deliverables and responsibilities for the project. Any modifications and/or
additional services requested may be subject to additional fees.

 

FATHOM will enable the optimal operation of an Advanced Metering Infrastructure
solution for all regulated utility subsidiaries of Customer though the use of
FATHOM’s meter data management solution, FATHOM Prime as described in the FATHOM
Prime User Guide.

 

The AMI solution will have a warranty equal or greater than the warranty
provisions in the manufacturer’s warranty, and Customer will be listed as the
owner and beneficiary of such warranty.  The enhanced warranty provisions will
be provided in the project plan.

 

Equipment Deliverables:

FATHOM will provide and install the AMI Network with drive-by and AMI
capabilities from a manufacturer approved by Customer, including the following
equipment as part of the AMI system (actual quantities will be validated during
the development and approval of the project plan and appropriate adjustments to
quantities and the total Capital Improvement Project Fee will be made):

E1)

2,072 – 5/8” x 3/4” Positive Displacement Water Meter Assemblies with Encoder
Register and Endpoint

E2)

14,620 – 3/4” Positive Displacement Water Meter Assemblies with Encoder Register
and Endpoint

D-1

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

E3)

156 – 1” Positive Displacement Water Meter Assemblies with Encoder Register and
Endpoint

E4)

2,017 – Encoder Registers and Endpoints for Retrofit

E5)

170 Endpoints only for Retrofit

E6)

12 – Solar Powered Data Collectors with Cell Phone Based Backhaul, inclusive of
new cabling and antennas, and cellular gateways if required

E7)

AMI Manufacturer Software

 

Project Management Deliverables:

PM1)

A Project Work Plan and Schedule will be developed and presented to Customer for
approval prior to starting work. Project schedule and any material changes will
be updated monthly during implementation. Delays in the approval of the Project
Work Plan and or Schedule may result in delays in the project completion date.

PM2)

Weekly calls with Customer-assigned project manager during implementation

PM3)

Monthly Onsite Project Management Meetings at Customer site as needed during
implementation, with written agendas and meeting notes

 

Project Deliverables:

P1)

Customer’s customer Education and Outreach Plan

 

1)

Includes one mass mailing, to be approved by Customer

 

2)

Frequently asked questions handout and/or website postings, to be approved by
Customer

P2)

Customer Management Project Package

 

1)

Customer most frequently asked questions package

P3)

AMI Network propagation study.  In the event that the criteria defined in
paragraphs P8 and P9 of this AMI section cannot be met with the 12 collector
configuration, additional collectors will be added to the network as needed to
meet the P8 and P9 criteria.  Customer will be responsible for the cost of
procuring and installing the collectors.  

P4)

Meter exchange process documentation and sign-off document

P5)

Extranet site for Support Desk Access via ticket system

P6)

System Training

 

1)

AMI Module Repair and Replacement Training

 

2)

AMI/AMR Software Training

 

3)

Customer Portal and Reporting System Training

 

4)

Electronic Work Order Training

D-2

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

P7)

Data Collector Installation Plan and Inspection

P8)

Verification report showing that 99% of AMI modules have successfully reported
at least one billable read within the 25 day time period.  The verification
report shall exclude any outstanding work orders or installations that have been
photo verified to meet manufacturers installation recommendations.  

P9)

Verification reports showing that 99% of AMI modules have successfully reported
at least one billable read within the 25 day time period shall be reviewed with
Customer in the first, third and tenth month after completed installation.


 

RECURRING DELIVERABLES FOR LIFE OF CONTRACT

 

R1)

Monthly Customer Portal (FATHOM Prime) Analytics

 

R2)

User log-in and security configuration, provided as needed

 

1)

User log-in configuration changes are requested by Customer by creating a System
Access Request (SAR) in the Customer help desk portal.

 

2)

[SOS #22] Log-in security is provided as described in the SOS chapter 22.

 

R3)

Meter Data Management

 

 



Meter Data Management (MDM) capability will be provided through FATHOM Prime in
accordance with the FATHOM Prime User Guide.  The FATHOM Prime User Guide
includes the description of functionality that is not included in this Scope of
Services or Agreement.  Those functions not included are:

 

1)

Water Balancing & Reporting

 

2)

Meter Verification & Data Collection Tool

 

3)

Revenue Assurance Analytics

R4)

Meter Accuracy and Warranty Management will be provided in accordance with the
Meter Accuracy and Warranty Management section of the FATHOM Prime User Guide.
Meter install date, meter size, meter manufacturer, meter serial number, meter
type, and MTU install date will all be included. Additionally, a separate field
to track register replacements will be provided so that it is distinguishable
from meter replacements. FATHOM will maintain this data for every meter,
register, and MTU following completion of the AMI project.

 

 

R5)

Software maintenance for FATHOM Prime

The maintenance / renewal protocol for software is divided into Scheduled
Routine, Scheduled Non-Routine and Emergency standards.

 

Scheduled Routine

 

All Scheduled Routine maintenance will be performed by FATHOM IT personnel on
the second Saturday of each calendar month.  Notice of the impending maintenance
will be provided by FATHOM IT personnel through email to a Utility
representative at least 72 hours in advance of the scheduled event.  In
addition, a message will be displayed on the U2YOU Home Page. Please be advised
that U2You systems may experience intermittent downtime for the duration of

D-3

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

the maintenance.

 

Scheduled Non-Routine

 

All Scheduled Non-Routine maintenance will be performed by FATHOM IT personnel
outside of normal working hours.  Notice of the impending maintenance will be
provided by FATHOM IT personnel through email to a Utility representative at
least 24 hours in advance of the scheduled event.  In addition, a message will
be displayed on the U2YOU Home Page. Please be advised that U2You systems may
experience intermittent downtime for the duration of the maintenance.

 

Emergency maintenance

 

Any outage is classified as an emergency.  If the utility recognizes a problem
deemed to be an emergency, FATHOM Operational Support should be contacted
immediately.  An Operational Support representative will respond as soon as
possible. Emergency maintenance will be performed by FATHOM IT personnel as soon
as reasonably possible.  Notice of the impending maintenance will be provided by
FATHOM IT personnel through email to a Utility representative in advance of the
scheduled event.  In addition, a message will be displayed on the U2YOU Home
Page. Please be advised that U2You systems may experience intermittent downtime
for the duration of the maintenance.

 

Software maintenance for FATHOM Prime

Scheduled Routine, Scheduled Non-Routine and Emergency maintenance will be
performed by FATHOM from time to time, at FATHOM's discretion, to subscribers of
Support Services for:

 

1)

Fixes to errors & bugs;

 

2)

Updates;

 

3)

New features and/or enhancements contained within new releases

 

4)

New releases; and

 

5)

New versions of the software and/or Platform

 

During the Term, FATHOM will make reasonable efforts to provide prior notice to
Customer of any modifications FATHOM intends to make to the FATHOM Platform that
would have a material adverse effect upon, or otherwise materially degrade, the
FATHOM Platform. If Customer objects to any such modifications, then the parties
will negotiate in good faith an appropriate resolution to such objection.

 

Maintenance releases contain proprietary and confidential information and are
provided to Customer for Customer's internal use only, subject to the same
restrictions and limitations as provided in the Agreement with respect to
confidential information.

R6)

Daily work order generation based on MDM queries

Work orders are created for Customer in AMS for issues discovered by FATHOM
through the use of FATHOM Prime’s MDM capabilities.  FATHOM will generate work
orders for the Customer to investigate, repair or replace non-collector
equipment as necessary based on the analysis of Prime MDM data.  

D-4

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

R7)

Monthly reads loaded into the billing system for billing.

R8)

Quarterly review of AMI system performance

During each Quarterly Business Review, the Client Success Manager assigned to
Global Water Resources, Inc. will conduct quarterly business reviews of AMI
system traffic and performance metrics.  This will include all verification
reports on FATHOM performance guarantees

 

R9)

AMI System Monitoring & Return Management Process

FATHOM will act diligently to monitor, troubleshoot, and provide expert
oversight and consultation as described below for the Customer AMI network
provided by FATHOM through this Agreement.  For avoidance of doubt, FATHOM is
not responsible for and does not agree to provide these services for any AMI
system infrastructure procured or installed outside of a utility contemplated in
this Agreement.  

 

1)

Monitor and identify equipment issues through FATHOM Prime MDM reporting or
analytics.


 

i)

FATHOM is responsible for initiating a field investigation for the Customer to
repair or replace registers/endpoints as necessary based on the monitoring
services provided.  FATHOM shall then facilitate the warranty transaction
between Manufacturer and Customer based on the outcome of the Customer’s
findings in the field investigation.


 

a)

Register/Endpoint repair and/or replacement to ensure operation in accordance
with equipment warranties.


 

ii)

FATHOM is responsible for initiating a field investigation to repair or replace
collectors as necessary based on the monitoring services provided.  FATHOM shall
then facilitate the warranty transaction between Manufacturer and Customer based
on the outcome of the FATHOM’s findings in the field investigation.

 

 

a)

Data Collector repair and/or replacement to ensure network operation in
accordance with equipment warranties.

 

 

iii)

All costs related to the necessary repair or replacement of the AMI system
equipment, not covered by OEM equipment warranties, will remain the
responsibility of the Customer. In addition,


 

a)

Shipping costs related to warranty repairs or replacements shipped to the
Manufacturer will remain the responsibility of the Customer.

 

b)

Shipping costs related to warranty repairs or replacements returned to the
Customer will remain the responsibility of the Manufacturer.

  

 

2)

FATHOM facilitates the warranty management process for the Customer – we track
warranty quantities, we maintain the necessary relationships and have key
contacts we leverage on Customer’s behalf and we own the communication process,
providing updates to stakeholders. In general, the following process will be
used for warranty management

D-5

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

 

(subject to change based on FATHOM best practices):


 

i)

Customer will contact FATHOM to notify us of their intention to send back
applicable units under warranty (data collectors will be handled by FATHOM).

 

ii)

Return Material Authorization (RMA) form is completed by Customer and FATHOM
submits to the manufacturer.

 

iii)

FATHOM takes point and handles all communications and other questions regarding
warranty from both the Customer and the manufacturer.

 

iv)

Manufacturer approves the RMA form and returns form to FATHOM.

 

v)

FATHOM submits form back to Customer for inclusion with other warranty
information for ID match and verification and shipping purposes.

 

vi)

The Customer ships items directly to the manufacturer.

 

vii)

Manufacturer will send back applicable warranty items to the Customer.


R10)

Should a head-end system be available from the AMI system OEM, FATHOM will allow
Customer direct access to that system.  FATHOM may or may not use the OEM’s
head-end system in the performance of this contract at FATHOM’s sole
discretion.  

In the event of a discrepancy between FATHOM Prime and the OEM head-end system,
FATHOM Prime is the system of record used in the performance of the
Agreement.  FATHOM makes no guaranties or warranties on the accuracy of the
data, system performance, or any other aspect of the OEM head-end system
software.

R11)

AMI Service Level Objective
These AMI SLOs will initiate upon the completion if the AMI project. The FATHOM
system is an “eventually consistent” distributed computing system. As such this
precludes a 100% data match guarantee at any given moment for reporting and
auditing since multiple systems are making multiple updates at any given moment.
The “eventually consistent” computing model guarantees anti-entropy and
reconciliation if no new updates to systems are made.

Once every week, FATHOM will provide for a comparison reporting spot checking a
minimum of 25% of the weekly raw read population and ensure the data matches
between the headend system and FATHOM data store.  Should this spot check fail
to match greater than or equal to 95% of the raw reads between the headend and
the FATHOM data store then FATHOM shall review 100% of all reads for the week,
within 72 hours. In the event FATHOM fails to achieve this SLO, the AMI SLA
shall be considered breached, and Customer shall receive a service credit of 5%
of the FATHOM Prime fee for that month per occurrence.  In no circumstance shall
the service credits exceed 15% of the total FATHOM Prime fee for that month.

Once every week, FATHOM will provide for a comparison reporting spot checking of
consumption data on a minimum of 25% accounts between FATHOM Prime and FATHOM
U2You.  This comparison will exclude read data that FATHOM knows or believes to
be incorrect or corrupted.  Should this spot check fail to match 98% of the
consumption then FATHOM shall undergo a review of 100% of all accounts in FATHOM
U2You and FATHOM Prime for the week, within 72 hours. In the event FATHOM fails
to achieve this SLO, the AMI SLA shall be considered breached, and Customer
shall receive a service credit of 5% of the FATHOM Prime fee for that month per
occurrence.  In no circumstance shall the service credits exceed 15% of the
total FATHOM Prime fee for that month.

D-6

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

 

The service credit may be applied towards additional services (not recurring
fees) procured from FATHOM by Customer.





D-7

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

Scope of Services –

Utility Billing

FATHOM will guarantee the execution of the customer care and utility billing
operation for all regulated utility subsidiaries of Customer. The following
outlines the key deliverables for the life of the contract:

PROJECT DELIVERABLES:

P1)

Customer is granted access to directly use the customer information system
solution in accordance with Section 2.0 Access of the Agreement.  Customer’s
access and use of the CIS is not supported by FATHOM.  Customer may request
support for an additional fee.  Customer’s access is being provided to support
counter service and reporting functions including but is not limited to:

 

 

1)

The ability to create service work orders,

 

2)

Use and maintain the back flow protection database (for clarity, back flow
protection is not a service or function provided by FATHOM in this Scope of
Services).

Additionally, FATHOM will continue to provide the monthly backups by 9 am on the
3rd business day of each month.

P2

[SOS #24] FATHOM customer portal (U2You) for Customer's customers with access to
the following:

 

1)

Account Information

 

i)

Account Details

 

ii)

Account Balance

 

iii)

Billing History

 

iv)

Payment History

 

v)

Usage History

 

vi)

Customer Service

 

vii)

Report a Problem


 

2)

Bill Payment

 

i)

Credit or debit card

 

ii)

Checking account

 

iii)

Sign up for automatic payments


 

3)

Notifications (to be sent via text/SMS, email or FATHOM App)

 

i)

Bill Ready

 

ii)

Bill Past Due

 

iii)

Customer-set Consumption Threshold

 

iv)

Customer-set Bill Amount Threshold (future deliverable)


 

4)

Customer Messaging


P3)

[SOS #25] FATHOM Mobile

 

Customer’s customers can view their historic bills, pay a bill, review account
balances and metered usages using the FATHOM Mobile application.

 

D-8

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

P4)

FATHOM utility administration portal for Customer with access to the following:

 

1)

Customer Care Information

 

i)

Customer and account details including but not limited to usage, billing and
payment history in the U2You administration portal


 

P5)

[SOS #18 with qualification] Reporting

A specific list of custom reports, developed by FATHOM and noted below, will be
provided to the utility on a monthly basis.  In addition, other custom monthly
and one-time ad hoc reports can be developed and delivered for an additional
charge.  The standard reports specified in SOS #18 will not be delivered.

 

1)

Customized Monthly Reporting Package to be delivered by 9 am on the 3rd business
day of each month and in no circumstance later than the end of the 5th day of
the month, except as noted below.

 

i)

Customer Total Accounts Detail (detail listing of customer/accounts and
services)

 

ii)

Customer Total Accounts Schedule (summarization of the Customer Total Accounts
Detail report)

 

iii)

Account Totals for Compliance (detailed list of all active connections Customer
uses for compliance reporting)

 

iv)

Connection Totals by System (count of connections attached to each water system)

 

v)

Customer Billed Consumption (WUDS) (Detail list of all charges with consumption
amounts without Raw Water or Recycled Water)

 

vi)

Customer Billed Consumption (WUDS) (Detail list of all charges with consumption
amounts) – to be delivered by the 8th business day of the month

 

vii)

WUDS Billed Consumption Detail (Detail list of water charges with consumption
amounts) – to be delivered by the 8th business day of the month

 

viii)

Santa Cruz 13 Month Consumption (Breaks down the last 13 months of consumption
by type) – to be delivered by the 8th business day of the month

 

ix)

Customer Zero Reads (A list of all accounts that had zero consumption for the
month)

 

x)

Detail by Transaction

 

xi)

Meter Bill Codes

 

xii)

Deposit Interest

 

xiii)

Deposit Water

 

xiv)

A/R Aging

 

xv)

Block Summary report

 

xvi)

Read file with actual meter read data

 

xvii)

Bill date and due date report


 

2)

Annual Reports
The following reports will be provided to Customer on an annual basis:

 

i)

Customer Meters

 

ii)

Water company plant description and quantities by type for each public water
supply system.

D-9

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

 

iii)

Wastewater company plant description and quantities by type for each wastewater
system.

Within 30 days of Customer’s addition on a new Public Water and/or Wastewater
System or new utility acquisition, FATHOM and Customer will develop a change
order for a mutually agreed upon scope and delivery schedule for the report(s)
set up. FATHOM will charge a mutually agreed, one time set up fee for the
reports.  If Customer adds a public water supply or waste water system(s)
through the acquisition of new utilities, the scope, schedule, and report set up
fee will be included in the implementation fees for that new utility.

 

 

3)

Year End Audit support

FATHOM will provide commercially reasonable support for annual audit requests
related to revenue verification, which will only include copies of customer
checks received or other audit required documents that cannot be retrieved by
Customer directly.  The SLA on each request will be 48 business hours unless
otherwise mutually agreed.  If the required support exceeds what is agreed to be
commercially reasonable, Customer will be charged FATHOM’s then current hourly
rate for the exceeding hours.

 

 

4)

Ad hoc (one-time) reports

Ad hoc reports can be developed based upon a written request stipulating
requirements in the form of a template or spreadsheet.   Based upon the
complexity of the reports, additional development time may be required.  A
one-time fee will be assessed for an ad hoc report.

 

5)

Custom reports

Additional custom monthly reports can be developed, run and delivered based upon
business objectives.  Based upon the complexity of the reports, additional
development time may be required.  FATHOM offers a package of four (4)
additional monthly custom reports for a separate monthly fee.

 

P6)

[SOS #12] Electronic “help-desk” ticketing system.  

Customer’s operational staff members enter tickets here for feedback and/or
action on questions, concerns and requests that are operational in nature.
(including customer service, billing, field activities, accounting, IT issues,
and new user requests).

P7)

[SOS #19] Access to electronic file-sharing site (FTP, drop box, or similar) for
read files and reporting

 

1)

Monthly reporting packages are currently uploaded by FATHOM to SharePoint, where
Customers can view and export if needed.

 

2)

Customer will upload completed meter read files to be retrieved by FATHOM’s
Revenue Management department for use in cycle billing.

P8)

FATHOM will perform in accordance with the Information Technology Service Level
Agreement provided in Exhibit F.

P9)

Disaster Recovery Documentation

D-10

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

FATHOM will provide protection against disasters involving complete system
failures and/or the destruction of main computing environment. Complete
documentation will be provided at least annually in support Customer’s own audit
requirements, and is available upon request.  

RECURRING DELIVERABLES FOR LIFE OF CONTRACT:

R1)

Monthly Customer Portal (U2You) Analytics

R2)

User log-in and security configuration

 

1)

User log-in configuration changes are requested by Customer by creating a System
Access Request (SAR) in the Customer help desk portal.

 

2)

[SOS #22] Log-in security is provided as described in the SOS chapter 22.

R3)

[SOS #23] Software maintenance

Software maintenance is performed to correct errors, enhance capabilities,
delete obsolete capabilities and optimize the FATHOM system. During the Term,
FATHOM will make reasonable efforts to provide prior notice to Customer of any
modifications FATHOM intends to make to the FATHOM Platform that would have a
material adverse effect upon, or otherwise materially degrade, the FATHOM
Platform. If Customer objects to any such modifications, then the parties will
negotiate in good faith an appropriate resolution to such objection.

 

The maintenance / renewal protocol for software is divided into Scheduled
Routine, Scheduled Non-Routine and Emergency standards.

 

Scheduled Routine

 

All Scheduled Routine maintenance will be performed by FATHOM IT personnel on
the second Saturday of each calendar month.  Notice of the impending maintenance
will be provided by FATHOM IT personnel through email to a Utility
representative at least 72 hours in advance of the scheduled event.  In
addition, a message will be displayed on the U2YOU Home Page. Please be advised
that U2You systems may experience intermittent downtime for the duration of the
maintenance.

 

Scheduled Non-Routine

 

All Scheduled Non-Routine maintenance will be performed by FATHOM IT personnel
outside of normal working hours.  Notice of the impending maintenance will be
provided by FATHOM IT personnel through email to a Utility representative at
least 24 hours in advance of the scheduled event.  In addition, a message will
be displayed on the U2YOU Home Page. Please be advised that U2You systems may
experience intermittent downtime for the duration of the maintenance.

 

Emergency maintenance

 

Any outage is classified as an emergency.  If the utility recognizes a problem
deemed to be an emergency, FATHOM Operational Support should be contacted
immediately.  An Operational Support representative will respond as soon as
possible. Emergency maintenance will be

D-11

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

performed by FATHOM IT personnel as soon as reasonably possible.  Notice of the
impending maintenance will be provided by FATHOM IT personnel through email to a
Utility representative in advance of the scheduled event.  In addition, a
message will be displayed on the U2YOU Home Page. Please be advised that U2You
systems may experience intermittent downtime for the duration of the
maintenance.

 

Software maintenance for Utility Billing

Scheduled Routine, Scheduled Non-Routine and Emergency maintenance will be
performed by FATHOM from time to time, at FATHOM's discretion, to subscribers of
Support Services for:

 

 

1)

Fixes to errors & bugs;

 

2)

Updates;

 

3)

New features and/or enhancements contained within new releases

 

4)

New releases; and

 

5)

New versions of the software and/or Platform

 

R4)

[SOS #2] Provide monthly billing services for water and wastewater accounts to
include;

 

1)

Monthly reads loaded into the billing system for billing

 

2)

Review and processing of billing in accordance with SOS #2.

 

3)

Green collections management campaign, limited to mailed disconnect notices,
disconnect service orders, and daily outbound IVR communications

 

 

4)

Customer notification messages on the bills, up to twelve unique messages per
year (SOS #4)

 

5)

Provide up to 12 unique billing inserts per year (Customer to provide inserts as
8.5 x 11 inch or 1/3 page inserts).  Additionally, the Consumer Confidence
Reports are included and do not count towards the twelve per year limit.

 

6)

Deposit management, which includes the proper application of deposits to
customer accounts in accordance with Title 14, Article 4 of the Arizona
Administrative Code R14-2-403 and R14-2-603 Establishment of Service B. Deposits
as amended, and the ongoing reimbursement of such deposits in accordance with
such standards.

R5)

[SOS #19] Provide Customer a portal for uploading and downloading any data
collection activities

R6)

[SOS #20] Support and management of payment interfaces & processes

 

1)

Paperless Billing

 

2)

Pay by phone

 

3)

Pay by mail

 

4)

Pay by credit or debit card

 

5)

Pay locally

 

6)

Pay by electronic check

 

7)

Pay by ACH

R7)

Manage the following processes in accordance with Title 14, Article 4 of the
Arizona Administrative Code as amended:

 

 

1)

[SOS #9] Late fees

 

D-12

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

 

2)

[SOS # 17] Other fees

 

3)

[SOS #17] After hours customer callbacks

 

4)

[SOS #16] Bankruptcies

 

5)

[SOS #16] Payment arrangements

 

6)

[SOS #20] Unapplied Payments

R8)

[SOS #24 and #25] Support and management of customer internet site for account
access to:

Presentment of Customer’s customer consumption data will be provided through
FATHOM U2You, including:

 

1)

Online customer access via web or smartphone

 

2)

Simplified login and account creation

 

3)

Customer self-service - account and usage management

 

i)

Account information

 

ii)

Payments

 

iii)

Bill history

 

4)

Presentment of hourly, daily, weekly and monthly consumption given data
availability  

 

5)

Usage history

 

6)

User-configurable consumption and leak alerts

 

7)

Report an issue

Custom announcements to customers on the internet site. FATHOM will create up to
six unique messages per year. Additionally, the utility will be provided access
to a text box wherein they can control specific utility messaging on the main
page.

R9)

[SOS #5] Support and management of the electronic work order system (excluding
field equipment) and the following work orders to support customer care and
field customer service.  Work Order capability will be provided as described in
the user documentation for the version of AMS solution in use by FATHOM at the
time.

 

1)

AMR Repair

 

2)

Billing Field Investigation

 

3)

Compliance

 

4)

Disconnect for Non-Compliance

 

5)

Disconnect

 

6)

Meter Equipment Exchange (sub category selectable)

 

7)

Register Exchange (sub category selectable)

 

8)

AMI Equipment Exchange (sub category selectable)

 

9)

Field Investigation

 

10)

Final Bill Service Order

 

11)

Meter Install

 

12)

Meter Relocation

 

13)

Meter Test

 

14)

Reconnect

 

15)

Meter Repair

 

16)

Re-Read Meter upon Customer Request

 

17)

Scheduled Field Investigation

 

18)

Scheduled Reconnect

D-13

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

 

19)

Scheduled Vacant Account Reactivation

 

20)

Vacant Account Reactivation

 

21)

Vacant Account Usage

R10)

Advanced call center support

 

 

1)

[SOS #17] Call Center Service Level Objective (SLO)
70% of customer contacts will be addressed within 120 seconds (average of the
daily at the end of the month excluding Mondays and Tuesdays after holiday
weekends).  If the Call Center SLO is not achieved, a service credit will be
applied according to the schedule below.

 

Call Center Service Level Tier

Service Credit

 

69.999% - 65%

5% of that month’s Call Center Fee

 

64.999% - 60%

10% of that month’s Call Center Fee

 

<60%

15% of that month’s Call Center Fee

 


The service credit may be applied towards additional services (not recurring
fees) procured from FATHOM by Customer.  In no circumstances shall the service
credit exceed 15% of that month’s total Call Center fee.


 

2)

Revenue Management Service Level Objective (SLO)
FATHOM Revenue Management shall maintain an on-time billing SLO of 99% or
greater.  If that SLO is not achieved, the following service credit schedule
shall apply.

 

Call Center Service Level Tier

Service Credit

 

98.999% - 95%

5% of that month’s Revenue Management Fee

 

94.999% - 90%

10% of that month’s Revenue Management Fee

 

<90%

15% of that month’s Revenue Management Fee

 


The service credit may be applied towards additional services (not recurring
fees) procured from FATHOM by Customer.  In no circumstances shall the service
credit exceed 15% of that month’s total Revenue Management fee.

 

3)

Call Abandonment Rate Service Level Objective
FATHOM shall maintain a call abandonment rate of not higher than 7% averaged for
the month.  This shall be reported to Customer monthly.  If FATHOM fails to
achieve the SLO, FATHOM will make a reasonable attempt to diagnose the cause and
implement appropriate actions to attempt to restore performance back to the

D-14

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

 

SLO.  As the rate is not fully in FATHOM’s control, there is no service level
penalty.


 

4)

Billing accuracy shall be measured based on the ratio of the number of
canceled/rebilled bill pairs to the total number of bills.  Canceled/rebilled
pairs are defined as those that are reasonably known to have been due to FATHOM
data inputs or actions, not those related to customer or client data inputs or
actions. FATHOM Revenue Management shall maintain a billing accuracy SLO of 99%
or greater.  If that SLO is not achieved, the following service credit schedule
shall apply.

 

Call Center Service Level Tier

Service Credit

99% - 95%

5% of that month’s Revenue Management Fee

<95% - 90%

10% of that month’s Revenue Management Fee

<90%

15% of that month’s Revenue Management Fee


For clarity, a cancelled bill without an associated rebill does not contribute
to as an inaccurate bill to the bill accuracy ratio unless there was no re-bill
due to it falling outside the 90 day time limit for re-billing.

The service credit may be applied towards additional services (not recurring
fees) procured from FATHOM by Customer.  In no circumstances shall the service
credit exceed 15% of that month’s total Revenue Management fee.


 

5)

Provide call recording and call storage of all calls for two years.  Call
recordings will be provided upon request within two business days.


 

6)

[SOS #17] After Hours Call Back
Customer calls made by the customer after hours are answered by a third-party
operator. The operator will follow a procedure developed in coordination with
the Customer to determine emergency calls which need an immediate response or
calls that can be handled at a later time. For calls determined to be
non-emergencies, Customer Care will place a phone call to those customers who
reported an emergency after hours.

R11)

[SOS #26] 24/7 automated interactive voice response (IVR) phone support with
functionality to:

 

1)

Report an emergency

 

2)

Access general information

 

3)

Access account information

 

4)

Make payments

 

5)

Provide balances & payment history

D-15

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

R12)

[SOS #25] Manage and support the FATHOM mobile applications for the Customer's
customers

R13)

As needed support for custom report development and delivery (at additional
cost).




D-16

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

Scope of Services -

Asset Management Services

 

FATHOM will guarantee the availability of the asset management system for all
regulated utility subsidiaries of Customer. The following outlines the key
deliverables and responsibilities for the life of the contract:

RECURRING DELIVERABLES FOR LIFE OF CONTRACT:

 

R1)

Monthly Asset Management System (AMS) Analytics

 

R2)

User log-in and security configuration provided as needed.

 

1)

User log-in configuration changes are requested by Customer by creating a System
Access Request (SAR) in the Customer help desk portal.

 

2)

[SOS #22] Log-in security is provided as described in the SOS chapter 22.

 

 

R3)

[SOS #23] Software maintenance

 

Software maintenance is performed to correct errors, enhance capabilities,
delete obsolete capabilities and optimize the FATHOM system.

 

During the Term, FATHOM will make reasonable efforts to provide prior notice to
Customer of any modifications FATHOM intends to make to the FATHOM Platform that
would have a material adverse effect upon, or otherwise materially degrade, the
FATHOM Platform. If Customer objects to any such modifications, then the parties
will negotiate in good faith an appropriate resolution to such objection.

 

The maintenance / renewal protocol for software is divided into Scheduled
Routine, Scheduled Non-Routine and Emergency standards.

 

Scheduled Routine

 

All Scheduled Routine maintenance will be performed by FATHOM IT personnel on
the second Saturday of each calendar month.  Notice of the impending maintenance
will be provided by FATHOM IT personnel through email to a Utility
representative at least 72 hours in advance of the scheduled event.  In
addition, a message will be displayed on the U2YOU Home Page. Please be advised
that U2You systems may experience intermittent downtime for the duration of the
maintenance.

 

Scheduled Non-Routine

 

All Scheduled Non-Routine maintenance will be performed by FATHOM IT personnel
outside of normal working hours.  Notice of the impending maintenance will be
provided by FATHOM IT personnel through email to a Utility representative at
least 24 hours in advance of the scheduled event.  In addition, a message will
be displayed on the U2YOU Home Page. Please be

D-17

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

advised that U2You systems may experience intermittent downtime for the duration
of the maintenance.

 

Emergency maintenance

 

Any outage is classified as an emergency.  If the utility recognizes a problem
deemed to be an emergency, FATHOM Operational Support should be contacted
immediately.  An Operational Support representative will respond as soon as
possible. Emergency maintenance will be performed by FATHOM IT personnel as soon
as reasonably possible.  Notice of the impending maintenance will be provided by
FATHOM IT personnel through email to a Utility representative in advance of the
scheduled event.  In addition, a message will be displayed on the U2YOU Home
Page. Please be advised that U2You systems may experience intermittent downtime
for the duration of the maintenance.

 

Software maintenance for AMS

Scheduled Routine, Scheduled Non-Routine and Emergency maintenance will be
performed by FATHOM from time to time, at FATHOM's discretion, to subscribers of
Support Services for:

 

1)

Fixes to errors & bugs;

 

2)

Updates;

 

3)

New features and/or enhancements contained within new releases

 

4)

New releases; and

 

5)

New versions of the software and/or Platform

 

R4)

Evergreen updates to software – including an update to the AMS server’s recent
version.  Delivery of this specific upgrade to be documented in the AMI project
plan.  The parties agree to notify each other of planned, future software
upgrades.

 

R5)

Uploading and maintenance of new and replacement infrastructure in the GIS
database

Fathom shall provide and maintain a web-based interactive GIS viewer with the
following functionality

 

1)

Ability to select various base maps, including basic mapping, aerial
photography, and topographic

 

2)

Access to source documents (as-built drawings, agreements, easements, deed,
etc.) via an integrated link

 

3)

Ability to select attribute layers

 

4)

Ability to print selected layers and mapping

 

5)

Ability to export data from attribute tables

 

6)

Ability to query

 

Fathom shall provide custom maps of Customer’s existing utilities at Customer’s
request.  Fathom and Customer shall mutually agree to a reasonable timeframe for
producing custom maps. 

D-18

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

Fathom shall maintain and update all data contained within the main layers
listed below.  Updates shall be performed at Customer’s request with in the
timeframes listed below or within the a mutually agreed upon timeframe.

 

Main Layers:

Update Timeframe:

•         Service Address

30 days upon request from Utility

•         Potable Water

15 days upon request from Utility

•         Wastewater

15 days upon request from Utility

•         Recycled Water

15 days upon request from Utility

•         Arizona

Annually- first quarter of every new year

•         Counties (3rd party data)

Annually- first quarter of every new year

•         County Parcels  (3rd party data)

Annually- first quarter of every new year

•         County Centerlines  (3rd party data)

Annually- first quarter of every new year

•         CC&N

30 days upon request from Utility

•         As-Builts

15 days upon request from Utility

•         Deed

15 days upon request from Utility

•         Easement

15 days upon request from Utility

•         ICFA

15 days upon request from Utility

•         LXA

15 days upon request from Utility

•         CAPEX Project

15 days upon request from Utility

•         Franchise Area

30 days upon request from Utility

•         Subdivision/Development

30 days upon request from Utility

•         Water Quality Plan Management Plan Area

30 days upon request from Utility

•         Public Land Survey System

Annually- first quarter of every new year

 

D-19

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

Customer will electronically submit a request with supporting documentation to
update or add data to the GIS database.  This can be done through the AMS
software using the Redline tool for updates to existing data or through a
ticketing system for new additions.  Since the amount of effort can vary greatly
based upon the request FATHOM will review each request as it is submitted and
provide an estimate of how long it will take to finish the job. 

R6)

Uploading and maintenance of asset documentation, O&M Manuals, Standard
Operating Procedures.

Customer will have the ability to upload and maintain documents in the AMS
software if Customer chooses to do so, but may rely upon FATHOM to upload
documents at a mutually agreed upon scope and delivery pace based on current
work load.  In the event that tools in the AMS software are not available to
upload and maintain documents then Customer will submit requests in a ticketing
system to FATHOM with the document and Asset ID that the document needs to be
associated with.  FATHOM will process the request within 7 business days, after
which the document will be available for use in the software.

R7)

Standard Asset Management Reporting

Asset Management reports will be available to Customer as described in the user
documentation for the version of AMS solution in use by FATHOM at the time.  The
predefined reports currently available and accessible by Customer include:

 

1)

Work Order Listing

 

2)

Work Order Summary

 

3)

Work Order Duration

 

4)

Service Request Listing

 

5)

Service Request Summary

 

6)

Inspection Listing

 

7)

Inspection Summary

 

8)

Capitalized Labor Report (without salary information)

 

9)

Utilization Report

 

10)

Asset Analytics

 

11)

Asset Condition Score

 

12)

Work Order Latency (dashboard only)

 

13)

Overdue Work Orders (dashboard only)

 

14)

Planned versus Unplanned Work Orders (dashboard only)

 

15)

Work Order by site or asset class (dashboard only)

Customer may create additional reports using tools provided within the
AMS.  Customer may request additional reports from FATHOM for an additional fee.

R8)

Standard Water, Wastewater and Recycled Water Work Orders. Customer will have
access to the AMS to create and manage Standard Water, Wastewater and Recycled
Water Work Orders for any asset type that has been created in the GIS and
integrated into the AMS solution.  Work Order capability will be provided as
described in the user documentation for the version of AMS solution in use by
FATHOM at the time.

R9)

Customer will be provided access to the FATHOM Development Services web site and
the AMS software to pull information from the GIS such as maps and data using
the web site’s print data export tool.  FATHOM Development Services will be
available to either assist Customer or

D-20

 

--------------------------------------------------------------------------------

Exhibit D

Scope of Services

perform the task at a mutually agreed additional fee.

R10)

Quarterly review of Asset Management System

During each Quarterly Business Review, the Client Success Manager assigned to
Global Water Resources, Inc. account to conduct quarterly review of AMS system
traffic and performance metrics.  This will include all verification reports on
FATHOM performance guarantees.

 

R11)

One one-day training session per quarter, with an individual who is adequately
trained in both the AMS software, and on AMS principles and strategy as they
pertain to water and wastewater utility operations.

 

Scope of Services -

Enhanced Partnership

 

When reasonably requested by FATHOM and FATHOM is performing in accordance with
Agreement and Scope of Services, Customer agrees to support FATHOM with select
market and innovation development tasks including but not limited to:

R1)

Testimonials and quotes for articles, brochures, and/or videos.

R2)

Speaking and/or panel discussions at industry conferences.

R3)

Prospective customer references and site visits to Customer’s facilities.

R4)

Participation and input from Customer subject matter experts for the development
of business and technological innovation to further advance FATHOM’s solutions
and industry thought leadership.

R5)

To provide a test-bed for new innovations from FATHOM and/or FATHOM partners,
including those using the FATHOM Store. However, as these innovations often
require considerable dedication of resources, both time and money, Customer is
under no obligation to provide this test-bed if agreeable terms, in Customer’s
sole and absolute discretion, are not established in advance.

 




 

D-21

 

--------------------------------------------------------------------------------

Exhibit E

Active Regulated Utilities

 





Global Water Resources, Inc.

(Delaware “C” Corp)

 

 

 





Global Water, LLC

(Delaware LLC)

Holding Co. for Regulated Utilities

 

 

 

[g201611182157122641555.jpg]



 



 





Water Utility of Northern Scottsdale, LLC

(Arizona LLC)

 

 

Global Water – Palo Verde Utilities Company, LLC

(Arizona LLC)

 

 

Global Water – Santa Cruz Water Company, LLC

(Arizona LLC)

 

 



 

 

 





Water Utility of Greater Tonopah, LLC

(Arizona LLC)

 

 

 



 

 

 

 

E-1

 

--------------------------------------------------------------------------------

 

Exhibit F

FATHOM Service Level Agreement (SLA)

1.0

General

This Exhibit F is appended to the Service Agreement between Global Water
Management, LLC (FATHOM), Global Water LLC, et al (collectively the “Customer”)
dated June 5, 2013, as amended by the First Amendment to Service Agreement dated
November   17   2016, and sets out the maintenance and support that FATHOM will
provide to Customer for the FATHOM suite of software-as-a-service products.  

2.0

Software Service Level Objective

 

2.1

Uptime.  Uptime is defined as the amount of time during a calendar month that
FATHOM is not experiencing Downtime.  During the Term, FATHOM will use
commercially reasonable efforts to provide a Monthly Uptime Percentage of at
least 99.7% (the “Service Level Objective” or “SLO”).  

 

2.2

Downtime.  Downtime is defined as loss of external connectivity and/or access
for all running FATHOM modules combined with Customer’s inability to connect to
their FATHOM sites. FATHOM sites that are down for a period of five consecutive
minutes or more, will immediately be counted towards Downtime. Intermittent
downtime for a period of less than five minutes will not be counted towards
Downtime.  

 

2.3

Exclusions.  The following events are not included in Downtime:

 

2.3.1

Scheduled FATHOM Maintenance Windows.  Includes upgrades or repairs to shared
infrastructure, such as core routing or switching infrastructure that FATHOM
scheduled at least 72 hours in advance and that occurs during off peak hours in
the time zone where the data center is located.

 

2.3.2

Scheduled Customer Maintenance.  Includes maintenance of Customer’s
configuration that Customer requests and that FATHOM schedules with Customer in
advance (either on a case by case basis, or based on standing instructions),
such as hardware or software upgrades.

 

2.3.3

Emergency Maintenance.  Includes critical unforeseen maintenance needed for the
security or performance of your configuration or the FATHOM network.

 

2.3.4

Extraordinary Events.  Includes downtime or outages resulting from denial of
service attacks, virus attacks, hacking attempts, or any other circumstances
that are not within our control.

 

2.4

Remedy.  If FATHOM does not meet the SLO stated, Customer will be eligible to
receive a Service Credit as described below. This SLA states the sole and
exclusive remedy for any failure by FATHOM to meet the SLO.

F-1

 

--------------------------------------------------------------------------------

 

3.0

Software Support and Maintenance

FATHOM shall offer on-going maintenance and support for the provided
software-as-a-service for the Term and shall include the following:

 

3.1

Types of Support.  Support for Customer will be provided by the FATHOM Technical
Support Help Desk which utilizes a collaboration support model (non-tiered)
which provides the agents the ability to resolve any issues in the most
efficient way possible.  

 

3.1.1

The Support Desk can be reached through the FATHOM Support website, via email or
by phone depending on the requestor’s preference.

 

3.1.2

The Support Desk is staffed by live agents from 7 AM to 9 PM Eastern (4 AM to 6
PM Pacific).

 

3.1.3

Customer will be able to submit tickets 24 hours a day if needed and will be
addressed during business hours the following day.

 

3.2

Response Times.  FATHOM will respond to Customer request for support via support
ticket, telephone call, or both depending upon the severity of the situation and
consistent with any procedures we have established with Customer for the
Customer’s account.  FATHOM will respond to your support requests made via
ticket or telephone within the following time frames during normal business
hours:

Severity Level

Example

Response Time

Emergency:

Site, switch, or server down

You cannot access your server or site from the public Internet.

Within 15 minutes

Urgent:

Site or server functioning improperly or at less than optimal performance

Your site or server is accessible but in a reduced state (timeouts or slow
response)

Within 1 hour

Standard:

Non-critical; site or server is functioning normally, but you require
information or assistance on services, wish to schedule maintenance outages, or
any other non-immediate tasks

Your site is functioning with acceptable parameters, but you require assistance
on the software or have a help desk-type question

Within 4 hours

 

Response Time applies to the initial contact from FATHOM regarding the request
and is not a guarantee for resolution.

F-2

 

--------------------------------------------------------------------------------

 

 

3.3

Remedy.  If FATHOM does not meet the Response Time guarantees stated, Customer
will be eligible to receive a Service Credit as described below.  This SLA
states the sole and exclusive remedy for any failure by FATHOM to meet the
Response Time guaranties.


4.0

Service Credit

 

4.1

Service Credit

 

4.1.1

Software Service Level Objective.  If FATHOM does not meet the SLO, by module
for FATHOM Prime, U2You, and/or AMS, Customer will be eligible to receive the
Service Credit described below.

Monthly Uptime Percentage

Eligible Service Credit, Percentage of Equivalent Monthly Recurring Fee for SaaS
Services for the offending module

99.0% - < 99.7%

10%

95.0% - < 99.0%

25%

< 95.0%

50%

 

For avoidance of doubt, at no time are the fees associated with managed
services, including but not limited to utility billing and customer care
services, eligible for Service Credit as described in this SLA.

 

4.1.2

Support.  If FATHOM does not meet the Response Time guarantees stated above, the
Customer will be eligible to receive a Service Credit of 5% of the equivalent
monthly recurring fee per event for the affected software module.

For avoidance of doubt, at no time are the fees associated with managed
services, including but not limited to utility billing and customer care
services, eligible for Service Credit as described in this SLA.

 

4.2

Limitations on Service Credit

 

4.2.1

Cumulative Dollar Amount.  Notwithstanding anything to the contrary, the maximum
total credit for any calendar month, including all guaranties, shall not exceed
50% of Customer’s equivalent monthly recurring fee for the affected
configuration for any given month.  Credits that would be available but for this
limitation will not be carried forward to future months.

F-3

 

--------------------------------------------------------------------------------

 

 

4.2.2

Application of Service Credit.  The service credit may be applied towards
additional services (not recurring fees) procured from FATHOM by Customer.  

 

4.2.3

Customer Breach of Agreement.  Customer is not eligible to receive a Service
Credit if Customer is in breach of the Agreement (including payment obligations
to FATHOM) at the time of the occurrence of the event giving rise to the Service
Credit until the breach has been cured.  In addition, Customer is not eligible
to receive a Service Credit if the event giving rise to the credit would not
have occurred but for Customer’s breach of the Agreement.

 

 

4.3

Service Credit Request

 

4.3.1

Customer must request a Service Credit in writing either via a support ticket or
by postal mail no later than seven (7) days following the occurrence of the
event giving rise to the Service Credit.  

 

4.3.2

FATHOM will contact Customer within 30 days to approve or reject the claim or to
request more information.  

 

 

F-4

 